Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,148,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 13-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lemmons et al. (8,932,136).
Regarding claim 1, Lemmons discloses a control device (102, 202) comprising: a game program execution part configured to execute a game program (102, 202); an output control part (102, 202) configured to communicate with a video display device (212, 214, 216) to output a video representing a game screen and a sound of a game generated by an execution of the game program; and 
a receiving part (col. 4, lines 35-37, col. 7, lines 52-56) configured to receive instruction operation information from the video display device, wherein the control device shows information indicating that the video and the sound are being distributed to the video display device (600, 700); wherein the video display device belongs to a group comprising a plurality of video display devices (col. 4, lines 29-30).
	Regarding claim 2, Lemmons discloses wherein the control device manages a plurality of groups and holds information correlating each video display devices to each group (col. 9, lines 30-41).
	Regarding claim 3, Lemmons discloses wherein the control device produces different video data and sound data for respective groups (col. 7, lines 1-18).
	Regarding claim 4, Lemmons discloses wherein the control device produces the same video data and sound data for different groups (col. 7, lines 1-18).
	Regarding claim 5, Lemmons discloses wherein the control device and the video display device are connected via an Internet (note par. 17).
	Regarding claim 13, Lemmons discloses wherein the control device is configured to output one game to a plurality of video display devices, the one game including a plurality of scenes (col. 7, lines 1-18), and when the one game is simultaneously played on the plurality of video display devices, each of the plurality of video display devices is capable of switching between the plurality of scenes (col. 7, lines 1-18, 21-30), such that each of the plurality of video display devices is capable of sharing a same video and sound with another video display device at a same time, or each of the plurality of video display devices is capable of playing a scene and a sound, which cannot be played by the other video display device at the same time (col. 12, lines 56-67).
	Regarding claim 14, Lemmons discloses a monitor (note the live video control room as described in col. 7, lines 31-51 inherently includes display monitors), wherein the information, which indicates that the video and the sound are being distributed to the video display device, is displayed on the monitor (Fig. 6 and 7).
	Regarding claim 15, Lemmons discloses the control device operates in a first mode and a second mode, the control device outputs the video representing the game screen and the sound of the game in the first mode, and the control device performs a function, which is different from outputting the video representing the game screen and the sound of the game, in the second mode (col. 7, lines 1-3, and 31-51).
	Regarding claims 17, 18, and 19, see rejection to claim 1.
	Regarding claim 20, in addition of rejection to claim 1, Lemmons further shows a sending part (col. 6, lines 53-67).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-12, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmons et al. (8,932,131).
 	Regarding claim 6, Lemmons does not disclose a memory that is configured to store data to be transferred from the control device, wherein the output control part changes a data transfer speed depending on an amount of the data held in a transmission waiting state in the memory of the control device.  The examiner takes Official Notice that using a transmission buffer for dynamically controlling or regulating the data transfer speed of a transmission system is well known in the art.  Lemmons nonetheless discloses a plurality of data communication networks that require dynamic data transfer rates (col. 4, lines 44-54).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the well known transmission buffer into Lemmons so that the data transfer speed in the networks could be regulated.
	Regarding claim 7, Lemmons does not disclose a memory that is configured to store data to be transferred from the control device, wherein the output control part changes an encoding bit rate depending on an amount of the data held in a transmission waiting state in the memory of the control device. The examiner takes Official Notice that using a transmission buffer for dynamically controlling or regulating the data encoding bit rate of a transmission system is well known in the art.  Lemmons nonetheless discloses a plurality of data communication networks that require dynamic data transfer rates (col. 4, lines 44-54).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the well known transmission buffer into Lemmons so that the data encoding bit rate in the networks could be regulated.
	Regarding claim 8, Lemmons does not disclose the control device transfers data via a communication network, and the output control part adjusts an amount of the data in a transmission waiting state depending on a state of the communication network.   The examiner takes Official Notice that using a transmission control means for dynamically controlling or regulating the data transfer speed of a transmission system is well known in the art.  Lemmons nonetheless discloses a plurality of data communication networks that require dynamic data transfer rates (col. 4, lines 44-54).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the well known transmission control means into Lemmons so that the data transfer speed in the networks could be regulated.
	Regarding claims 9, 10, and 11, Lemmons does not disclose that the control device converts data relating to light, a color, and color space of a video used by the control device to obtain the video representing the game screen to be displayed at the video display device as claimed.  However, the cameras disclosed in Lemmons are nonetheless are inherently color cameras.  The examiner takes Official Notice that using converters to convert luminance, color, or color space of an image from one format to another format is well known in the art.  For instance, since the display format in the mobile devices or personal computers (col. 5, lines 36-42, col. 6, lines 26-30) is not always the same as that of the television display device in Lemmons, the display format needs to be converted before being displayed. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the well known format converters into Lemmons so that the color images received could be properly displayed by the display device.
Regarding claim 12, it would have been obvious to convert the data prior to encoding if the conversion is performed at the mobile device or personal computer.  In fact, the data in Lemmons are being inherently converted in different stages.
Regarding claim 16, Lemmons does not disclose that the control device operates in the second mode before receiving the instruction operation information and becomes in the first mode upon receiving the instruction operation information.  However, the operations as described in column 7, lines 1-3, and 31-51 can be switched from one to another.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lemmons so that the operations as described could be switched from one to another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422